Candler, J.
1. Where two persons executed jointly their promissory note, the consideration being the purchase-money of personal property, title to which was reserved in the vendor until the payment of. the note, and the note was afterwards transferred without recourse, title to the property not being transferred to the purchaser of the note, the makers of the note thereupon became invested with title to the property. Burch v. Pedigo, 113 Ga. 1157.
2. The sale by one of the makers of the note to the other of all his interest in the property for the purchase-price of which the note was given, under a contract (of which neither the payee nor his transferee had notice) that the vendee would assume all liability on the note, did not defeat the right of the transferee of the note to recover of both the takers; nor was the liability of the one so selling discharged by the fact that the transferee bought from -the other the personalty for the purchase of which the note was given.
3. Under the evidence no legal verdict could have been rendered in favor of the defendant, and it was therefore not error to direct a verdict in favor of the plaintiff.
4. Points raised by the motion for a new trial, which were not urged in the brief or argument of counsel, will be considered as abandoned.

Judgment affirmed.


All the Justices concur.

Davis & Sturgis, for plaintiff in error. J. B. Sanders, contra.